Opinion issued March 4, 2014.




                                           In The

                                  Court of Appeals
                                          For The

                             First District of Texas
                               ————————————
                                  NO. 01-13-00535-CV
                               ———————————
                  IN RE ARTIS CHARLES HARRELL, Relator



             Original Proceeding on Petition for Writ of Mandamus



                            MEMORANDUM OPINION

      Relator, Artis Charles Harrell, an inmate proceeding pro se, has filed a

petition for writ of mandamus, challenging the trial court’s order sustaining the

district clerk’s contest to his affidavit of indigence.1



1
      The petition identifies the underlying case as Artis Charles Harrell v. Branch Brinson, et
      al., No. 2006-02867, in the 189th District Court of Harris County, the Honorable William
      R. Burke presiding.
      We deny the petition for writ of mandamus. See TEX. R. APP. P. 20.1

(providing for review of order sustaining contest to affidavit of indigence); In re

Arroyo, 988 S.W.2d 737, 738 (Tex. 1998) (holding that appeal is adequate

remedy); Jackson v. N. Forest Indep. Sch. Dist., 01-10-00010-CV, 2012 WL
246052, at *3 n.10 (Tex. App.—Houston [1st Dist.] Jan. 26, 2012, no pet.) (mem.

op.) (“The Texas Supreme Court has held that appeal, not mandamus, is the sole

way to review a denial of a free appellate record.”).



                                  PER CURIAM



Panel consists of Justices Jennings, Higley, and Sharp.




                                          2